Electronically Filed
                                                        Supreme Court
                                                        SCEC-XX-XXXXXXX
                                                        16-SEP-2022
                                                        11:04 AM
                                                        Dkt. 19 ODMR


                          SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                      ADRIEL LAM, Plaintiff,

                                vs.

        STATE OF HAWAI#I, OFFICE OF ELECTIONS, Defendant.


                       ORIGINAL PROCEEDING
            ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of Plaintiff’s “Motion to Reconsider
Complaint Filed on August 18, 2022” (Motion), which we construe
as a motion for reconsideration of this court’s August 29, 2022
Findings of Fact, Conclusions of Law, and Judgment, and the
record, this court has not overlooked or misapprehended points of
law or fact. See Hawai#i Rules of Appellate Procedure Rule
40(b). Accordingly, it is ordered that the Motion is denied.
          DATED: Honolulu, Hawai#i, September 16, 2022.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Michael D. Wilson
                                    /s/ Todd W. Eddins